                Case 1:21-cv-00824-JMF-RWL Document 12 Filed 02/17/21 Page 1 of 1




                                                                                                2/17/2021


JAMES E. JOHNSON                             THE CITY OF NEW YORK                                     William G. Rives
Corporation Counsel
                                                                                                          Senior Counsel
                                            LAW DEPARTMENT                                Assistant Corporation Counsel
                                                 100 CHURCH STREET                                  Cell: (646) 581-8031
                                                 NEW YORK, NY 10007

                                                                      February 17, 2021

        VIA ECF
        Hon. Robert W. Lehrburger
        500 Pearl Street, Room 1960
        United States Courthouse
        New York, New York 10007

                        Re:    First Request
                               D.S. and M.S. individually and on behalf of J.S. –v.- New York City
                               Department of Education 21-CV-00824 (JMF) (RWL)

        Dear Judge Lehrburger:

                I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant in the above-referenced action wherein Plaintiff seeks attorneys’
        fees, costs and expenses for legal work on an administrative hearing under the Individuals with
        Disabilities Education Act, 20 U.S.C. §1400, et seq. (“IDEA”), as well as for this action.

                I write to respectfully request an extension of the parties’ time to submit a joint letter in
        lieu of a court conference pursuant to the order of the Honorable Jesse M. Furman, dated
        February 1, 2021. I request the time to file be extended 30 days, from February 22, 2021 to
        March 24, 2021. This is the first request for an extension of the deadline. Plaintiff consents to the
        request. I was recently assigned this case and am awaiting Plaintiff’s updated billing records so
        that I may review them and request settlement authority from the Comptroller of the City of New
        York, as required pursuant to New York City Charter §93(i). Accordingly, Defendant
        respectfully requests the time to submit a joint letter be extended to March 24, 2021.

                 Thank you for considering this request.

                                                              Respectfully submitted,
                                                                     /s/
                                                              William G. Rives
                                                              Assistant Corporation Counsel
        cc:      Adam Dayan, Esquire
                 (Via ECF)



                                         2/17/2021
